SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

912
CA 12-02090
PRESENT: SMITH, J.P., CARNI, SCONIERS, AND VALENTINO, JJ.


LEE-ANN DEERING, CLAIMANT-APPELLANT,

                     V                            MEMORANDUM AND ORDER

STATE OF NEW YORK, NEW YORK STATE THRUWAY
AUTHORITY AND NEW YORK STATE DEPARTMENT
OF TRANSPORTATION, DEFENDANTS-RESPONDENTS.


LAW OFFICE OF WILLIAM MATTAR, P.C., WILLIAMSVILLE (APRIL J. ORLOWSKI
OF COUNSEL), FOR CLAIMANT-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (PAUL GROENWEGEN OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Court of Claims (Jeremiah J.
Moriarty, III, J.), entered January 9, 2012. The order denied the
motion of claimant for permission to file a late claim.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: In a proposed action to recover damages for injuries
she allegedly sustained in a motor vehicle accident, claimant appeals
from a January 2012 order denying her motion for permission to file a
late claim pursuant to Court of Claims Act § 10 (6). That order was
entered “without prejudice” to a further application by claimant. The
Attorney General has informed this Court that the Court of Claims, by
an August 2013 order, granted claimant permission to file a late
claim. Because the August 2013 order affords claimant “all the relief
she seeks and . . . thus renders the appeal moot” (Matter of Dye v
Bernier, 104 AD3d 1102, 1102), this appeal must be dismissed (see
Matter of Gasparro v Edwards, 85 AD3d 1222, 1222 n; see generally
Matter of Cucinella v New York City Tr. Auth., 82 AD3d 1453, 1454).




Entered:   November 15, 2013                    Frances E. Cafarell
                                                Clerk of the Court